                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION
                                 No. 5:19-cv-00394-BO

 STEWART ABRAMSON, PAUL JONES                      )
 AND MARK FITZHENRY,
 ON BEHALF OF THEMSELVES AND                       )
 ALL OTHERS SIMILARLY SITUATED,                    )
                                                   )
                     PLAINTIFFS,                   )
                                                   )
            v.                                     )
                                                   )
  SAFE STREETS USA LLC, and TEKTIKS                )
  INNOVATIVE NETWORK USA INC,                      )
                                                   )
                                                   )
                                                   )
                     DEFENDANTS.                   )

                    FOURTH AMENDED CLASS ACTION COMPLAINT

       Plaintiffs Stewart Abramson, Mark Fitzhenry and Paul Jones bring this class action under

the Telephone Consumer Protection Act and the South Carolina Telephone Privacy Protection Act

against Safe Streets USA LLC (“Safe Streets”) and Tektiks Innovative Network USA Inc.

(“Tektiks”), (collectively referred to as “Defendants”), to stop Defendants from making

unauthorized pre-recorded voice message, autodialed calls, and other unsolicited calls and to obtain

redress for all persons similarly injured by its conduct. Plaintiffs allege as follows upon personal

knowledge as to themselves and their own acts and experiences, and, as to all other matters, upon

information and belief, including investigation conducted by their attorneys.

                                   NATURE OF THE ACTION

       1.        This case is brought to enforce the consumer-privacy provisions of the Telephone

Consumer Protection Act (“TCPA”), 47 U.S.C. § 227, a federal statute enacted in 1991 in response

to widespread public outrage about the proliferation of intrusive, nuisance telemarketing practices.




         Case 5:19-cv-00394-BO Document 105 Filed 07/30/21 Page 1 of 19
See Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 745 (2012).

        2.     Plaintiff Fitzhenry also brings this action pursuant to the South Carolina Telephone

Privacy Protection Act (“SCTPPA”), S.C. Code § 37-21-10 et. seq.

        3.     The lawsuit challenges Defendants’ practice of making unauthorized pre-recorded

voice message calls to consumers promoting ADT’s home alarm services.

        4.     One of Mr. Fitzhenry’s calls was made pursuant to an arrangement between Safe

Streets, an Authorized Dealer for ADT, and Tektiks, a company Safe Streets hired to originate new

customers for them.

        5.     Despite the filing of this lawsuit by Mr. Fitzhenry, Mr. Fitzhenry received an

additional autodialed call on his cellular telephone promoting ADT from Safe Streets.

        6.     Mr. Jones also received a pre-recorded voice call from Safe Streets, or a vendor

making calls on its behalf, promoting ADT goods and services.

        7.     This call was made pursuant to an arrangement between Safe Streets, an Authorized

Dealer for ADT, and Acquity LLC, a company Safe Streets hired to originate new customers for

them.

        8.     Plaintiff Stewart Abramson brings this action under the TCPA alleging that Simple

Home 360 Inc., as part of an agreement with Safe Streets USA LLC, sent him a pre-recorded

telemarketing call for purposes of promoting ADT’s home security services without his prior

express written consent.

        9.     The Plaintiffs and putative class members never consented to receive these calls.

Because telemarketing campaigns generally place calls to hundreds of thousands or even millions

of potential customers en masse, the Plaintiffs bring this action on behalf of a proposed nationwide

class of other persons who received illegal telemarketing calls from or on behalf of Safe Streets.



                                                 2

         Case 5:19-cv-00394-BO Document 105 Filed 07/30/21 Page 2 of 19
Plaintiffs also seek an injunction requiring Defendants to cease making unsolicited pre-recorded

voice message calls to consumers.

       10.     A class action is the best means of obtaining redress for the Defendants’ wide-scale

illegal telemarketing and is consistent both with the private right of action afforded by the TCPA

and the fairness and efficiency goals of Rule 23 of the Federal Rules of Civil Procedure.

                                             PARTIES

       11.     Plaintiff Fitzhenry is, and at all times relevant to the allegations in the complaint

was, a South Carolina resident.

       12.     Plaintiff Jones is, and at all times relevant to the allegations in the complaint was,

a Florida resident.

       13.     Plaintiff Abramson is, and at all times relevant to the allegations in the complaint

was, a Pennsylvania resident.

       14.     Defendant Safe Streets USA LLC is a Delaware limited liability company with its

principal place of business in Gaynor, NC.

       15.     Defendant Tektiks Innovative Network USA Inc. is a New York corporation.

Tektiks transacts business in this District, including signing its agreement with Safe Streets and

making calls into this District.

                                      JURISDICTION & VENUE

       16.     This Court has federal question subject matter jurisdiction over this action pursuant

to 28 U.S.C. § 1331, as the action arises under the TCPA.

       17.     The Court has personal jurisdiction over Safe Streets because of their registration

with the State of North Carolina. In addition, Safe Streets maintains its principal place of business

in North Carolina.



                                                 3

         Case 5:19-cv-00394-BO Document 105 Filed 07/30/21 Page 3 of 19
       18. The Court has personal jurisdiction over Tektiks because they engaged in nationwide

telemarketing conduct, including into this District. Furthermore, they entered into a contractual

relationship with ADT in this District

       19. Venue is proper under 28 U.S.C. § 1391(b)(1) because a substantial part of the events

or omissions giving rise to the claim occurred in this District, as the automated calls were

commissioned into this District and because the Defendants reside in this District.

                                         TCPA BACKGROUND

       20. In 1991, Congress enacted the TCPA to regulate the explosive growth of the

telemarketing industry. In so doing, Congress recognized that “[u]nrestricted telemarketing . . .

can be an intrusive invasion of privacy [.]” Telephone Consumer Protection Act of 1991, Pub. L.

No. 102-243, § 2(5) (1991) (codified at 47 U.S.C. § 227).

The TCPA Prohibits Automated Telemarketing Calls to Cellular Telephones


       21. The TCPA makes it unlawful “to make any call (other than a call made for emergency

purposes or made with the prior express consent of the called party) using an automatic telephone

dialing system or an artificial or prerecorded voice … to any telephone number assigned to a …

cellular telephone service.” See 47 U.S.C. § 227(b)(1)(A)(iii). The TCPA provides a private cause

of action to persons who receive calls in violation of 47 U.S.C. § 227(b)(1)(A). See 47 U.S.C. §

227(b)(3).

       22. According to findings by the Federal Communication Commission (“FCC”), the

agency Congress vested with authority to issue regulations implementing the TCPA, such calls are

prohibited because, as Congress found, automated or prerecorded telephone calls are a greater

nuisance and invasion of privacy than live solicitation calls, and such calls can be costly and

inconvenient.


                                                4

         Case 5:19-cv-00394-BO Document 105 Filed 07/30/21 Page 4 of 19
        23. The FCC also recognized that “wireless customers are charged for incoming calls

whether they pay in advance or after the minutes are used.” In re Rules and Regulations

Implementing the Tel. Consumer Prot. Act of 1991, CG Docket No. 02-278, Report and Order, 18

F.C.C. Rcd. 14014, 14115 ¶ 165 (2003).

        24. In 2013, the FCC required prior express written consent for all autodialed or

prerecorded telemarketing calls (“robocalls”) to wireless numbers and residential lines.

Specifically, it ordered that:

        [A] consumer’s written consent to receive telemarketing robocalls must be signed
        and be sufficient to show that the consumer: (1) received “clear and conspicuous
        disclosure” of the consequences of providing the requested consent, i.e., that the
        consumer will receive future calls that deliver prerecorded messages by or on behalf
        of a specific seller; and (2) having received this information, agrees unambiguously
        to receive such calls at a telephone number the consumer designates.[] In addition,
        the written agreement must be obtained “without requiring, directly or indirectly,
        that the agreement be executed as a condition of purchasing any good or service.[]”



In the Matter of Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991,

27 F.C.C. Rcd. 1830, 1844 (2012) (footnotes omitted).


The SCTPPA

        25.     On May 18, 2018 the State of South Carolina signed into law the South Carolina

Telephone Privacy Protection Act, S.C. Code § 37-21-10 et. seq.

        26.     The SCTPPA prohibits, inter alia, a party from initiating any telephone

solicitations using a manipulated or inacurate Caller ID number. S.C. Code § 37-21-50.

        27.     The SCTPPA allows for aggrieved individuals to initiate an action and recover

$1,000 for each negligent violation and $5,000 for each willful violation of the SCTPPA. S.C.

Code § 37-21-80.


                                                 5

         Case 5:19-cv-00394-BO Document 105 Filed 07/30/21 Page 5 of 19
The Growing Problem of Automated Telemarketing


         28.   “Robocalls and telemarketing calls are currently the number one source of

consumer complaints at the FCC.” Tom Wheeler, Cutting Off Robocalls (July 22, 2016),

https://www.fcc.gov/news-events/blog/2016/07/22/cutting-robocalls (statement of FCC

chairman).

         29.   “The FTC receives more complaints about unwanted calls than all other

complaints combined.” Staff of the Federal Trade Commission’s Bureau of Consumer

Protection, In re Rules and Regulations Implementing the Telephone Consumer Protection Act of

1991, Notice of Proposed Rulemaking, CG Docket No. 02-278, at 2 (2016),

https://www.ftc.gov/system/files/documents/advocacy_documents/commentstaff-ftc-bureau-

consumer-protection-federal-communications-commission-

rulesregulations/160616robocallscomment.pdf.

         30.   The New York Times reported on the skyrocketing number of robocall complaints

and widespread outrage about illegal telemarketing. Tara Siegel Bernard, Yes, It’s Bad.

Robocalls, and Their Scams, Are Surging, N.Y. Times (May 6, 2018),

https://www.nytimes.com/2018/05/06/your-money/robocalls-riseillegal.html; see also Katherine

Bindley, Why Are There So Many Robocalls? Here’s What You Can Do About Them, Wall St. J.

(July 4, 2018), https://www.wsj.com/articles/why-there-are-so-manyrobocalls-heres-what-

you-can-do-about-them-1530610203.

         31.   Industry data shows that the number of robocalls made each month increased

from 831 million in September 2015 to 4.7 billion in December 2018—a 466% increase in three

years.



                                                6

          Case 5:19-cv-00394-BO Document 105 Filed 07/30/21 Page 6 of 19
       32.      According to online robocall tracking service “YouMail,” 5.2 billion robocalls

were placed in March 2019 at a rate of 168.8 million per day. www.robocallindex.com (last

visited May 3, 2019). YouMail estimates that 2019 robocall totals will exceed 60 billion. See id.

       33.      The FCC also has received an increasing number of complaints about unwanted

calls, with 150,000 complaints in 2016, 185,000 complaints in 2017, and 232,000 complaints in

2018. FCC, Consumer Complaint Data Center, www.fcc.gov/consumer-help-center-data (last

visited May 3, 2019).

                                     FACTUAL ALLEGATIONS

       34. Safe Streets offers home alarm services for ADT.

       35. However, Safe Street’s contact with the general public is limited, and it instead relies

on a series of calling companies, such as Tektiks, Acquity, Perfectvision Manufacturing Inc.,

Simple Home 360 Inc. and MWT & S Biz, LLC.

       36. To increase its sales, and as part of a general cold-call based marketing scheme,

Tekitks, through a series of vendors, markets ADT’s services for Safe Streets using pre-recorded

voice calls to consumers.

       37. Acquity also markets ADT’s services for Safe Streets using pre-recorded voice calls

to consumers.

The Calls to Mr. Fitzhenry


       38. Plaintiff Fitzhenry is a “person” as defined by 47 U.S.C. § 153(39).

       39. Mr. Fitzhenry’s telephone number, (843) 763-XXXX, is registered to a cellular

telephone service.

       40. Mr. Fitzhenry was called by a vendor of Tektiks on May 5, 2019.

       41. When Mr. Fitzhenry answered the call, there was a distinctive click and a pause.


                                                7

         Case 5:19-cv-00394-BO Document 105 Filed 07/30/21 Page 7 of 19
       42. This click and pause is a telltale sign of a predictive dialer.

       43. The click and pause signifies the algorithm of the predictive dialer operating. The

predictive dialer dials thousands of numbers at once, and only transfers the call to a live agent once

a human being is on the line.

       44. As a result, the telemarketing activity shifts the burden of wasted time to call

recipients.

       45. A predictive dialer is an ATDS as that term is defined by the TCPA.

       46. Eventually, a pre-recorded message began to play:

                       The reason for this call, is to let you know that we are giving away a free
                       wireless security system valued at $1200 in exchange for simply allowing
                       us to put a small sign in your yard. To find out how we can secure your
                       home, please press 1 now.

       47. However, the company was not identified in the pre-recorded message, so Mr.

Fitzhenry pressed 1 to investigate the call.

       48. When the call connected with a live individual, “Romeo from ADT home security

services” answered.

       49. “Romeo” is not believed to work for ADT.

       50. Plaintiff Fitzhenry then spoke with “Layton from ADT home security services”.

       51. Plaintiff Fitzhenry was then given a quote for ADT service.

       52. Plaintiff Fitzhenry continued to engage in the telemarketing call because the

company making the call was not properly identified.

       53. Eventually, it was revealed that “Safe Streets ADT” was the entity that had

completed the sale.

       54. It is believed that “Romeo”, who claimed to be with ADT, worked with Tektiks and

spoke on the call.

                                                  8

         Case 5:19-cv-00394-BO Document 105 Filed 07/30/21 Page 8 of 19
        55. It is also believed that “Layton from ADT home security services” worked for Safe

Streets to promote ADT.

        56. Despite the filing of this lawsuit, Mr. Fitzhenry received another telemarketing call

from Safe Streets.

        57. On August 31, 2019, Mr. Fitzhenry received an automated call on the same number

he was called previously by Safe Streets.

        58. The call was automated based on the generic content and the fact that a

computerized Caller ID, which when called back does not reveal the company, was used to make

the call.

        59. “Jason” said he was calling from “Home Security Systems”.

        60. “Home Security Systems” was not actually the company that “Jason” was calling

from.

        61. In order to identify the company that called, Mr. Fitzhenry engaged the telemarketer.

        62. Eventually, it was revealed that Safe Streets was calling to offer ADT goods and

services.

The Calls to Mr. Jones


        63. Plaintiff Jones is a “person” as defined by 47 U.S.C. § 153(39).

        64. Mr. Jones’s telephone number, (407) 808-XXXX, is registered to a cellular telephone

service.

        65. Mr. Jones’s number was listed on that National Do Not Call Registry for more than

30 days prior to the call.

        66. Mr. Jones was called by Acquity on August 5, 2019.

        67. When Mr. Jones answered the call, a pre-recorded message began to play regarding


                                                 9

            Case 5:19-cv-00394-BO Document 105 Filed 07/30/21 Page 9 of 19
home security services.

       68. The company was not identified in the pre-recorded message.

       69. After Mr. Jones engaged the telemarketer, Bryan Zavodsky identified himself as being

with ADT, but then Mr. Jones learned that he was with Safe Streets.


The Call to Mr. Abramson


       70. Mr. Abramson’s number, 412-362-XXXX, is his residential telephone number.

       71. There is no business associated with that number.

       72. That number is only used for personal calls by Mr. Abramson.

       73. On October 19, 2020, the Plaintiff received a pre-recorded message call from the

Defendant.

       74. The message advertised home security, but did not fully identify the company that

was calling.

       75. To identify the company, the Plaintiff engaged in the telemarketing solicitation.

       76. Mr. Abramson eventually spoke with an individual who identified himself as an

employee of Simple Home 360.

       77. The agent who identified himself to Mr. Abramson as an employee of Simple Home

360 then did a three-way live transfer of the call to an agent who identified himself as an employee

of Safe Streets USA.

       78. Mr. Abramson subsequently verified the involvement of both Simple Home 360 and

Safe Streets USA in the telemarketing call that he received, by calling each of those parties directly.

       79.     Plaintiffs and the other call recipients were harmed by these calls. They were

temporarily deprived of legitimate use of their phones because the phone line was tied up during



                                                  10

        Case 5:19-cv-00394-BO Document 105 Filed 07/30/21 Page 10 of 19
the telemarketing calls and their privacy was improperly invaded. Moreover, these calls injured

Plaintiffs and the other call recipients because they were frustrating, obnoxious, annoying, and a

nuisance, and disturbed the solitude of Plaintiffs and the class.


                SAFE STREETS’ LIABILITY FOR TEKTIKS’S CONDUCT

       80.     For more than twenty years, the FCC has explained that its “rules generally

establish that the party on whose behalf a solicitation is made bears ultimate responsibility for

any violations.” In re Rules & Regulations Implementing the TCPA, CC Docket No. 92-90,

Memorandum Opinion and Order, 10 FCC Rcd 12391, 12397 (¶ 13) (1995).

       81.     In its January 4, 2008 ruling, the FCC likewise held that a company on whose

behalf a telephone call is made bears the responsibility for any violations. Id. (specifically

recognizing “on behalf of” liability in the context of an autodialed or prerecorded message call

sent to a consumer by a third party on another entity’s behalf under 47 U.S.C. § 227(b)).

       82.     In fact, the Federal Communication Commission has instructed that sellers such

as Safe Streets may not avoid liability by outsourcing telemarketing to third parties, such as

Tektiks, Acquity, Perfectvision Manufacturing Inc., Simple Home 360 Inc. and MWT & S Biz,

LLC:

       [A]llowing the seller to avoid potential liability by outsourcing its telemarketing
       activities to unsupervised third parties would leave consumers in many cases
       without an effective remedy for telemarketing intrusions. This would particularly
       be so if the telemarketers were judgment proof, unidentifiable, or located outside
       the United States, as is often the case. Even where third-party telemarketers are
       identifiable, solvent, and amenable to judgment limiting liability to the telemarketer
       that physically places the call would make enforcement in many cases substantially
       more expensive and less efficient, since consumers (or law enforcement agencies)
       would be required to sue each marketer separately in order to obtain effective relief.
       As the FTC noted, because “[s]ellers may have thousands of ‘independent’
       marketers, suing one or a few of them is unlikely to make a substantive difference
       for consumer privacy.”

                                                 11

        Case 5:19-cv-00394-BO Document 105 Filed 07/30/21 Page 11 of 19
May 2013 FCC Ruling, 28 FCC Rcd at 6588 (¶ 37) (internal citations omitted).


       83.     On May 9, 2013, the FCC released a Declaratory Ruling holding that a corporation

or other entity that contracts out its telephone marketing “may be held vicariously liable under

federal common law principles of agency for violations of either section 227(b) or section 227(c)

that are committed by third-party telemarketers.”1

       84.     Safe Streets is liable for Tektiks, Acquity, Perfectvision Manufacturing Inc.,

Simple Home 360 Inc. and MWT & S Biz, LLC conduct because it controls the manner and

means of its telemarketing methods by:

                a)     instructing them that they can use a call center;

                b)     advising them that they could use third parties to assist in the

                       telemarketing;

                c)     requiring that Safe Streets approve all scripting of telemarketing work;

                       and

                d)     providing qualifications for ADT customers to be sent to Safe Streets.

       85.     Safe Streets is also liable for Tektiks, Acquity, Perfectvision Manufacturing Inc.,

Simple Home 360 Inc. and MWT & S Biz, LLC telemarketing calls, as it explicitly hired

Tektiks, Acquity, Perfectvision Manufacturing Inc., Simple Home 360 Inc. and MWT & S Biz,

LLC to bring in new customers and knows it does so through telemarketing.

       86.     Safe Streets knew (or reasonably should have known) that Tektiks, Acquity,

Perfectvision Manufacturing Inc., Simple Home 360 Inc. and MWT & S Biz, LLC was violating




1
      In re Joint Petition Filed by DISH Network, LLC et al. for Declaratory Ruling
Concerning the TCPA Rules, 28 FCC Rcd 6574, 6574 (¶ 1) (2013) (“May 2013 FCC Ruling”).
                                                12

        Case 5:19-cv-00394-BO Document 105 Filed 07/30/21 Page 12 of 19
the TCPA on its behalf and failed to take effective steps within its power to force the

telemarketer to cease that conduct.

        87.     Any reasonable seller that accepts telemarketing call leads from lead generators

would, and indeed must, investigate to ensure that those calls were made in compliance with

TCPA rules and regulations.

        88.     Indeed, Safe Streets has previously been sued for the telemarketing conduct of its

vendors.

        89.     Finally, the May 2013 FCC Ruling states that called parties may obtain “evidence

of these kinds of relationships . . . through discovery, if they are not independently privy to such

information.” Id. at 6592-593 (¶ 46). Evidence of circumstances pointing to apparent authority

on behalf of the telemarketer “should be sufficient to place upon the seller the burden of

demonstrating that a reasonable consumer would not sensibly assume that the telemarketer was

acting as the seller’s authorized agent.” Id. at 6593 (¶ 46).

                                 CLASS ACTION ALLEGATIONS


        90. Accordingly, Plaintiffs bring this action pursuant to Federal Rule of Civil Procedure

23(b)(2) and Rule 23(b)(3) on behalf of themselves and all others similarly situated and seek

certification of the following Class:

                All persons in the United States that Safe Streets USA LLC, Acquity, LLC,
                Perfectvision Manufacturing Inc., Tektiks Innovative Network USA Inc., Simple
                Home 360 Inc., MWT & S Biz, LLC and/or their respective subcontractors
                (hereinafter “the Parties”) called from May 10, 2015 through the date of the
                preliminary approval order and (1) received a telemarketing and/or pre-recorded
                voice message Call, (2) made by or on behalf of Safe Streets USA LLC and (3)
                regarding ADT home security services.2



2
  Calls are defined as telephone calls and/or text messages to any kind of telephone number using any kind of
technology or telephony, including, but not limited to, Voice over Internet Protocol.

                                                     13

         Case 5:19-cv-00394-BO Document 105 Filed 07/30/21 Page 13 of 19
       91. The following individuals are excluded from the Class: (1) any Judge or Magistrate

presiding over this action and members of their families; (2) Defendants, their subsidiaries,

parents, successors, predecessors, and any entity in which Defendants or their parents have a

controlling interest and their current or former employees, officers and directors; (3) Plaintiffs’

attorneys; (4) persons who properly execute and file a timely request for exclusion from the Class;

(5) the legal representatives, successors or assigns of any such excluded persons; and (6) persons

whose claims against Defendants have been fully and finally adjudicated and/or released. Plaintiffs

anticipate the need to amend the class definitions following appropriate discovery.

       92. Numerosity: The exact size of the Class is unknown and unavailable to Plaintiffs at

this time, but it is clear that individual joinder is impracticable. On information and belief,

Defendants made unsolicited prerecorded voice message calls to thousands of individuals who fall

into the Class definitions. Class membership can be easily determined from Defendants’ records.

       93. Typicality: Plaintiffs’ claims are typical of the claims of the other members of the

Class. Plaintiff Fitzhenry is a member of both of the Class and Jones is a member of the TCPA

class. Furthermore, if Defendants violated the TCPA or SCTPPA with respect to Plaintiffs, then it

violated the TCPA or SCTPPA with respect to the other members of the Class. Plaintiffs and the

Class sustained the same damages as a result of Defendants’ uniform wrongful conduct.

       94. Commonality and Predominance: There are many questions of law and fact common

to the claims of Plaintiffs and the Class, and those questions predominate over any questions that

may affect individual members of the Class. Common questions for the Class include, but are not

necessarily limited to the following:

                a)      How Defendants gathered, compiled, or obtained the telephone numbers
                        of Plaintiffs and the Class;

                b)      Whether Defendants made some or all of the calls without the prior

                                                14

        Case 5:19-cv-00394-BO Document 105 Filed 07/30/21 Page 14 of 19
                        express written consent of Plaintiffs and the TCPA Class;

                c)      Whether Defendants contacted South Caroline area code phone
                        numbers using inaccurate Caller ID information;

                d)      Whether Defendants’ conduct was willful and knowing such that
                        Plaintiffs and the TCPA Class are entitled to treble damages.


       95. Adequate Representation: Plaintiffs will fairly and adequately represent and protect

the interests of the Class and have retained counsel competent and experienced in complex class

actions. Plaintiffs have no interest antagonistic to those of the Class, and Defendants have no

defenses unique to Plaintiffs.

       96.   Policies Generally Applicable to the Class: This class action is appropriate for

certification because Defendants have acted or refused to act on grounds generally applicable to

the Class, thereby requiring the Court’s imposition of uniform relief to ensure compatible

standards of conduct toward the members of the Class, and making final injunctive relief

appropriate with respect to the Class. Defendants’ practices challenged herein apply to and affect

the members of the Class uniformly, and Plaintiffs’ challenge of those practices hinges on

Defendants’ conduct with respect to the Class, not on facts or law applicable only to Plaintiffs.

       97.     Superiority: This case is also appropriate for class certification because class

proceedings are superior to all other available methods for the fair and efficient adjudication of

this controversy given that joinder of all parties is impracticable. The damages suffered by the

individual members of the Class will likely be relatively small, especially given the burden and

expense of individual prosecution of the complex litigation necessitated by Defendants’ actions.

Thus, it would be virtually impossible for the individual members of the Class to obtain effective

relief from Defendants’ misconduct. Even if members of the Class could sustain such individual

litigation, it would still not be preferable to a class action, because individual litigation would

                                                15

        Case 5:19-cv-00394-BO Document 105 Filed 07/30/21 Page 15 of 19
increase the delay and expense to all parties due to the complex legal and factual controversies

presented in this case. By contrast, a class action presents far fewer management difficulties and

provides the benefits of single adjudication, economy of scale, and comprehensive supervision by

a single court.



                                   FIRST CAUSE OF ACTION
                                    Violation of 47 U.S.C. § 227

                          (On Behalf of Plaintiffs and the TCPA Class)

        98. Plaintiffs repeat and reallege the allegations of paragraphs 1 through 84 of this

complaint and incorporate them by reference.

        99. Defendants and/or their agents made unsolicited calls to Plaintiffs and the other

members of the TCPA Class using a pre-recorded voice and/or ATDS.

        100. Defendants made these pre-recorded voice message and/or autodialed calls en masse

without the consent of Plaintiffs and the other members of the TCPA Class.

        101. Defendants’ conduct was negligent, or willful or knowing.

        102. Defendants have, therefore, violated 47 U.S.C. § 227(b)(1). As a result of Defendants’

conduct, Plaintiffs and the other members of the TCPA Class are each entitled to a minimum of

$500 in damages, and up to $1,500 in damages, for each violation.

        103. Plaintiffs and members of the putative TCPA class are also entitled to and do seek

injunctive relief prohibiting Defendants and/or its affiliates, agents, and/or other persons or entities

acting on Defendants’ behalf from violating the TCPA, 47 U.S.C. § 227, by making calls, except

for emergency purposes, to any cellular telephone numbers using an artificial or prerecorded voice

in the future.




                                                  16

         Case 5:19-cv-00394-BO Document 105 Filed 07/30/21 Page 16 of 19
                                   SECOND CAUSE OF ACTION
                                     Violation of the SCTPPA

                    (On Behalf of Plaintiff Fitzhenry and the SCTPPA Class)

          104. Plaintiff Fitzhenry repeats and realleges the allegations of paragraphs 1 through 85 of

this complaint and incorporates them by reference.

          105. The Defendant violated the SCTPPA by (a) initiating a telemarketing call to the

Plaintiff Fitzhenry, a South Carolina resident, using an inaccurate or manipulated Caller ID or (b)

by the fact that others caused the initiation of those calls on its behalf. See § 37-21-70(B).

          106. The SCTPPA allows for aggrieved individuals to initiate an action and recover $1,000

for each negligent violation and $5,000 for each willful violation of the SCTPPA. See § 37-21-80.

The SCTPPA also permits the recovery of attorney’s fees for a prevailing plaintiff. Id.

                                            Relief Sought

          WHEREFORE, for themselves and all class members, Plaintiffs request the following

relief:


          A.     Because of Defendants’ violations of the TCPA, Plaintiffs seeks for themselves

and the other putative Class members $500 in statutory damages per violation or—where such

regulations were willfully or knowingly violated—up to $1,500 per violation, pursuant to 47

U.S.C. § 227(b)(3).

          B.     Plaintiffs and members of the Classes are also entitled to and do seek injunctive

relief prohibiting Defendants and/or its affiliates, agents, and/or other persons or entities acting

on Defendants’ behalf from violating the TCPA, 47 U.S.C. § 227, by making calls, except for

emergency purposes, to any cellular telephone numbers using an ATDS and/or artificial or

prerecorded voice in the future.

          C.     An order certifying this action to be a proper class action under Federal Rule of


                                                  17

          Case 5:19-cv-00394-BO Document 105 Filed 07/30/21 Page 17 of 19
Civil Procedure 23, establishing any appropriate classes the Court deems appropriate, finding

that Plaintiffs is a proper representative of the Classes, and appointing the lawyers and law firms

representing Plaintiffs as counsel for the Classes

       D.      That the Court enter a judgment awarding Plaintiff Fitzhenry and all class

members statutory damages of $1,000 for each negligent violation and $5,000 for each willful

violation of the SCTPPA, as well as his attorneys fees; and

       E.      Such other relief as the Court deems just and proper.

 Dated: July 30, 2021                                /s/ Anthony I. Paronich
                                                     Anthony I. Paronich
                                                     Paronich Law, P.C.
                                                     350 Lincoln Street, Suite 2400
                                                     Hingham, MA 02043
                                                     [o] (617) 485-0018
                                                     [f] (508) 318-8100
                                                     anthony@paronichlaw.com

                                                     Avi R. Kaufman
                                                     Florida State Bar # 84382
                                                     Kaufman P.A.
                                                     400 NW 26th Street
                                                     Miami, FL 33127
                                                     Telephone: (305) 469-5881
                                                     Email: kaufman@kaufmanpa.com
                                                     Counsel for Plaintiffs

                                                     /s/ Ted Johnson
                                                     Ted Lewis Johnson
                                                     North Carolina State Bar # 39791
                                                     PO Box 5272
                                                     Greensboro, NC 27435
                                                     Telephone: (336) 252-8596
                                                     Email: tedlewisjohnson@tedlewisjohnson.com

                                                     Local Civil Rule 83.1(d) Counsel for Plaintiffs




                                                 18

        Case 5:19-cv-00394-BO Document 105 Filed 07/30/21 Page 18 of 19
                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on July 30, 2021, I electronically filed the foregoing document

with the Clerk of the Court using CM/ECF, which is being served this day on all counsel of record

via transmission of Notice of Electronic Filing generated by CM/ECF.



                                            /s/ Anthony I. Paronich
                                            Anthony I. Paronich




                                               19

        Case 5:19-cv-00394-BO Document 105 Filed 07/30/21 Page 19 of 19
